Citation Nr: 0120411	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  98-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
meniscectomy of the right knee, currently rated as 10 percent 
disabling.

2.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for traumatic 
arthritis of the left knee.

3.  The propriety of the initial rating assigned following a 
grant of service connection for traumatic arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty from May 1975 to March 1976, and 
from July 1980 to April 1981.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision.  In October 1999, the Board remanded the issues on 
appeal to the RO for additional development and adjudication.  

As noted in the prior remand, because the veteran has 
disagreed with the initial ratings assigned for his left knee 
and back disorders, the Board has characterized those issues 
as involving the propriety of the initial evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

A review of the claims file reveals that further action with 
respect to each of the issues on appeal is warranted, even 
though it will, regrettably, further delay an appellate 
decision on those matters.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Given that fact, as well as the need for 
further additional development, as indicated, below, further 
remand of the issues on appeal are necessary.  

On March 22, 2001, the appellant, through his representative, 
submitted additional evidence to the Board, accompanied by a 
signed waiver of RO jurisdiction (signed by the appellant's 
attorney).  The medical document submitted consists of an MRI 
report, dated in January 2001, which indicates that the 
appellant had had a fall four days earlier and that he was to 
be assessed for disc herniation.  The MRI revealed that he 
had disc herniation at L4-5 and L5-S1.  

The Board finds that, prior to further consideration of any 
of the issues on appeal, the RO should take the necessary 
steps to obtain any additional records pertaining to this 
falling injury, to include the referring physician's 
treatment records, in order to determine the cause of the 
fall and the disc herniation.  

The appellant should then be scheduled for a VA examination 
to determine the nature and severity of his service-connected 
back disorder and the likely etiology of the disc herniation.  
Since he has indicated that his knees have a tendency to 
lock, causing him to fall, and given his recent falling 
injury, his knees should also be reexamined to determine, 
among others, the extent of functional loss which results 
from the locking of the knees.  The examiner must also 
specifically address the extent of functional loss to each 
knee and the back due to pain, weakness, excess fatigability, 
and/or incoordination, to include during flare-ups and with 
repeated use.  See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. 
Brown, 7 Vet. App. 202, 205-7 (1995).  Furthermore, as 
regards the veteran's back, the examiner should clearly 
indicate whether its is medically possible to distinguish the 
symptoms and effects of the service-connected back disorder 
and the disc herniation.  In this regard, the Board 
emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 U.S.C.A. § 3.102 (2000).  Since the 
appellant has indicated that he felt that he did not have 
good rapport with the examiner that conducted the April 1998 
and June 2000 VA examinations, the current examination should 
be conducted by another physician, if possible.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  38 C.F.R. § 3.655 (2000).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) sent to him concerning such 
examination.    

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Finally, in adjudicating the claim for a higher evaluation, 
the RO must consider the claims in light of all evidence, to 
include, for the sake of efficiency, the evidence associated 
with the claims file in March 2001, and that generated in 
connection with this remand.  RO adjudication of the claims 
involving the initial evaluations assigned for service-
connected left knee and lumbar spine disabilities must also 
include specific consideration of whether "staged rating," 
(i.e., assignment of different ratings for different periods 
of time based on the facts found) pursuant to the Fenderson 
decision, cited to above, is appropriate for either of those 
disabilities.  The RO should also specifically address all 
diagnostic codes pertinent to evaluating knee and back 
disability, as well as whether separate evaluations are 
warranted for either back or knee disability pursuant to 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14). 

Accordingly, these matters is case is REMANDED for the 
following:

1.  The RO should take the necessary steps 
to obtain the appellant's treatment 
records pertaining to the falling injury 
on January 2001, to include the treatment 
records from the physician that referred 
him for an MRI, and associate such records 
with the claims file.  

2.  Following the receipt of all evidence 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination to determine the nature and 
severity of his back and bilateral knee 
disorders.  If possible, the examination 
should be conducted by a physician other 
than the one who conducted the April 1998 
and June 2000 examinations.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the appellant.

In conducting the examination, all 
appropriate tests and studies, to include 
x-rays and range of motion studies (the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
back disorder, right knee disorder, and 
the left knee disorder.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  The examiner should make specific 
and separate findings with regards to the 
symptoms and the functional loss for each 
service-connected disability (back, left 
knee, right knee).  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

Specifically as regards the knees, the 
examiner should also express the extent 
of functional loss that the veteran has 
from locking of the knee.  The examiner 
should ensure that the frequency of the 
locking episodes is reported.  Again, 
separate findings should be made for each 
knee.  If there is any indication of 
dislocated semilunar cartilage in either 
knee, the examiner should then indicate 
whether there is also effusion into the 
joint in that knee.  If there is 
recurrent subluxation or lateral 
instability in either knee, the examiner 
should state whether it is slight, 
moderate, or severe.  

Specifically as regards the back, the 
examiner should render an opinion as 
whether (based upon examination of the 
veteran, review of his pertinent medical 
history, and consideration of sound 
medical principles), whether it is as 
least as likely as not that any current 
disc herniation is a progression of or is 
otherwise related to the veteran's 
service-connected back condition; and, if 
not, whether it is medical possible to 
distinguish the symptoms and effect of 
the veteran's service-connected back 
condition from nonservice-connected back 
impairment.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence (including evidence submitted to 
the Board with waiver of consideration by 
the agency of original jurisdiction) and 
legal authority.  The RO should consider 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, the RO should 
specifically consider, in adjudicating 
each of the claims on appeal, as 
appropriate, all pertinent diagnostic 
codes and the principles of Esteban, 
cited to above; whether it is possible to 
distinguish service-connected low back 
disability from any nonservice-connected 
low back disability; the extent of 
functional loss due to pain and other 
factors, to include during flare-ups and 
with repeated use; and whether "staged 
rating" of the left knee and low back 
since the effective date of the grant of 
service connection is appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations.

7.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford him the opportunity to provide 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





